Case: 13-41222      Document: 00513079183         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41222
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HILDEGARDO RODRIGUEZ VIRON, also known as Javier, also known as
Rufino,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:10-CR-169-13


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Hildegardo Rodriguez Viron has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Rodriguez Viron has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Rodriguez Viron’s claim of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41222     Document: 00513079183      Page: 2   Date Filed: 06/16/2015


                                  No. 13-41222

ineffective assistance of counsel; we therefore decline to consider the claim
without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir.), cert. denied, 135 S. Ct. 123 (2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Rodriguez Viron’s response.        We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                        2